*893ON MOTION
RANDALL R. RADER, Circuit Judge.

ORDER

Rose P. Rolling moves for a status update or, in the alternative, to reinstate her appeal.
Rolling’s appeal was dismissed on April 10, 2008, 274 Fed.Appx. 895, for failure to file an appendix. On June 5, 2008, Rolling moved to reinstate the appeal. On July 7, 2008, the court ordered that the appeal would be reinstated if Rolling filed the appendix within seven days. Rolling-states that she filed the appendix with her June 5 motion to reinstate the appeal. Rolling now resubmits the appendix.
Upon consideration thereof,
IT IS ORDERED THAT:
The motions are granted. The mandate is recalled and the case is reinstated.